Judgment of divorce, Supreme Court, Nassau County (John DiNoto, J.), entered December 31, 1991, which, inter alia, restricted defendant’s visitation to one telephone call per week; ordered the defendant to pay child support of $92.94 per week per child; ordered the defendant to pay child care expenses of $50 per week; ordered the defendant to pay to the plaintiff $17,750 annual tuition at the specified private school; ordered defendant to pay college tuition and associated costs for the children of up to one-half the cost of the equivalent State University of New York tuition; ordered the defendant to pay one-half of unreimbursed dental and medical expenses; ordered defendant to maintain the specified life insurance policies; ordered the defendant to pay tuition arrearages; granted the plaintiff the marital home in fee simple, subject only to her repayment of the mortgage and a loan from the defendant’s brother; granted the plaintiff the Hempstead building in fee simple, subject only to her repayment of the mortgage and a loan from the defendant’s brother; awarded the plaintiff $25,000, representing an equity interest of 25% in the husband’s business; granted the defendant his commercial building in fee simple subject to the setoffs specified in the decision accompanying the judgment, unanimously affirmed, without costs.
We find no basis to disturb the court’s findings of credibility, or the court’s exercise of discretion and rulings of law with *405respect to the distribution of property, child support, visitation, or other financial findings and rulings. Nor do we find a basis to disturb its conclusions regarding the likelihood that the defendant might flee to Israel with the children in disregard of any order issued by a court of this State. Concur— Sullivan, J. P., Ellerin, Asch and Tom, JJ.